Citation Nr: 1332085	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin rashes, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  That decision denied, in pertinent part, service connection for posttraumatic stress disorder (PTSD), skin rashes, hearing loss, and tinnitus.  The Veteran appealed these claims.  The RO subsequently granted the claim for PTSD in a February 2010 rating decision.  As such, the Veteran's claim for service connection for PTSD is no longer before the Board.

In August 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss, tinnitus, and skin rashes, to include as secondary to exposure to herbicides.   




I.  Outstanding treatment records

During the August 2010 hearing, the Veteran reported receiving treatment from numerous doctors for his hearing and skin complaints.  As those records are not currently associated with the claims file, and pursuant to VA's duty to assist, the Board must remand the case in order to obtain such pertinent records.  38 U.S.C.A § 5103A; 38 C.F.R. § 3.159; see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims folder, are in the constructive possession of the Board and must be considered).   

II.  VA examinations

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board determines that the record does not contain sufficient information to make a decision on these issues, particularly as to medical diagnoses and nexus, and thus a remand to afford the Veteran VA audiological and skin examinations is required.  38 U.S.C.A. § 5103A; McLendon, supra.     

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining necessary authorizations for the release of treatment records from the Veteran, obtain and associate with the claims file all pertinent outstanding VA and private medical records relating to the disorders on appeal that are not of record, to include all VA medical records showing treatment for the claimed disabilities dated since January 2010 and any records from Drs. Morris, Sanchez, and Shepherd, mentioned during the 2010 Board hearing.  See Board Hearing Transcript at 7, 9, 13, 14.

2.  After associating any outstanding records with the claims file, the Veteran should be afforded a VA audiological examination for purposes of determining the nature and etiology of any diagnosed hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner, and the examiner must indicate that s/he has reviewed the file.  Indicated tests should also be performed.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus are etiologically related to an event, injury, or disease during service, to include as a result of exposure to loud noises.  In providing this opinion, the examiner must specifically address any statements by the Veteran regarding the onset of his hearing loss and tinnitus during service, and reported continuity of symptomatology thereafter.  See Board Hearing Transcript at 4-6.

A complete rationale must be provided for all opinions rendered.  

3.  Schedule the Veteran for a VA dermatological examination to determine the current nature and etiology of any/all current skin disorders.  The claims folder must be made available to and reviewed by the examiner, and the examiner must indicate that s/he has reviewed the file.  Indicated tests should also be performed.
  

The clinician must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any diagnosed skin disorder is causally related to an event, injury, or disease in service, to include exposure to herbicides.  

A complete rationale must be provided for all opinions rendered.

4.  Following the completion of the above, readjudicate the Veteran's claims for service connection for hearing loss, tinnitus, and skin rashes, to include as a result of exposure to herbicides.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


